Order filed October 26, 2017




                                       In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-15-00207-CV
                                   __________

                    DAVID H. ARRINGTON, Appellant
                                          V.
                     ARANDA POOLS, INC., Appellee


                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CV 49667


                                     ORDER
      This court issued an opinion and judgment on August 31, 2017, and
subsequently granted two timely filed motions for extension of time in which to file
a motion for rehearing. With the most recent extension, the motion for rehearing
was due October 23, 2017. On that date, the parties filed in this court a joint motion
to abate the appeal so that the parties may effectuate their settlement agreement. Due
to a concern related to the expiration of this court’s plenary power, we will treat the
parties’ joint motion to abate as a third motion for extension of time to file a motion
for rehearing. See TEX. R. APP. P. 2, 19.1(a), 19.3.
       Accordingly, we grant an extension of time in which to file a motion for
rehearing. The motion for rehearing is now due on or before December 11, 2017. If
a settlement is effectuated in the interim, the parties may file an appropriate motion
in this court.


                                                       PER CURIAM


October 26, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2